Case 19-33545-sgj7 Doc 207 Filed 07/23/20                Entered 07/23/20 16:15:37     Page 1 of 3



Charles B. Hendricks
State Bar No. 09451050
Emily S. Wall
State Bar No. 24079534
CAVAZOS HENDRICKS POIROT, P.C.
Suite 570, Founders Square
900 Jackson Street
Dallas, TX 75202
Direct Dial: (214) 573-7302
Fax: (214) 573-7399
Email: chuckh@chfirm.com
Email: ewall@chfirm.com

Attorneys for Anne Elizabeth Burns, Chapter 7 Trustee

                IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION
_____________________________________
In Re:                                §
                                      §
HOACTZIN PARTNERS, L.P.,              §    Case No. 19-33545-sgj7
                                      §
            Debtor.                   §
____________________________________ §

                  TRUSTEE’S MOTION FOR AUTHORITY TO
                EXECUTE CONTRACT FOR DECOMMISSIONING
                 WITH CHET MORRISON CONTRACTORS, LLC
        Anne Elizabeth Burns (the “Trustee”), Chapter 7 Trustee in the above-captioned case,

files this Motion for Authority to Execute Contract for Decommissioning with Chet Morrison

Contractors, LLC. In support, the Trustee respectfully shows the Court as follows:

        1.       The Court has jurisdiction over this case and this Motion under 28 U.S.C. §§ 157

and 1334.      This Motion concerns the administration of the estate and is therefore a core

proceeding under 28 U.S.C. § 157(b)(2)(A). Venue is proper under 28 U.S.C. § 1409.

        2.       By this Motion, the Trustee is seeking entry of an order authorizing her to execute

the Contract between the Trustee and Chet Morrison Contractors, LLC (“Morrison”) attached




Trustee’s Motion for Authority to Execute Contract for
Decommissioning with Chet Morrison Contractors, LLC                               Page 1 of 3
Case 19-33545-sgj7 Doc 207 Filed 07/23/20                       Entered 07/23/20 16:15:37               Page 2 of 3




hereto as Exhibit A (the “Contract”). 1

         3.       The Contract was prepared by the Trustee’s professionals, including Drew

Hunger of Petrostream and the Trustee’s proposed special counsel, Glen Legge, and negotiated

over the course of the past several weeks with Morrison.

          4.      The Contract outlines the scope of work Morrison will perform in order to

complete all required plugging, abandonment, and decommissioning of all leases, platforms, and

pipelines for which Hoactzin is responsible under applicable law. Successful completion of

these obligations has been the Trustee’s goal since her appointment, and it is the only viable

alternative to dismissal of this case.

          5.      Contemporaneously with this Motion, the Trustee is filing her Motion for Entry of

Stipulation and Agreed Order seeking approval of a Stipulation and Agreed Order (the

“Stipulation”) between the Trustee and 9 other parties, including all working interest owners on

the Debtor’s leases, that provides funding for the Contract, insurance, and administrative costs.

All of the parties to the Stipulation have also had an opportunity to review the Contract and

provide input.

          6.      The Trustee has been granted authority to operate the business of the Debtor

under section 721 of the Code (Docket No. 199). To that end, the Trustee, in her business

judgment, believes that entering into the Contract is in the best interest of this estate and is

consistent with the orderly liquidation of this estate.

         WHEREFORE, the Trustee respectfully requests the Court enter an order authorizing her

to execute the attached Contract with Morrison and granting the Trustee such other and further

relief to which she may be justly entitled.


1
  The Trustee and Morrison are still working to get the Contract in final form. The Trustee intends to file a final,
signed version of the Contract prior to the hearing on this Motion.
Trustee’s Motion for Authority to Execute Contract for
Decommissioning with Chet Morrison Contractors, LLC                                             Page 2 of 3
Case 19-33545-sgj7 Doc 207 Filed 07/23/20                Entered 07/23/20 16:15:37   Page 3 of 3




                                        Respectfully submitted,

                                        /s/ Emily S. Wall
                                        Charles B. Hendricks
                                        State Bar No. 09451050
                                        Emily S. Wall
                                        State Bar No. 24079534
                                        CAVAZOS HENDRICKS POIROT, P.C.
                                        Suite 570, Founders Square
                                        900 Jackson Street
                                        Dallas, TX 75202
                                        Direct Dial: (214) 573-7307
                                        Fax: (214) 573-7399
                                        Email: chuckh@chfirm.com
                                        Email: ewall@chfirm.com

                                        Attorneys for Anne Elizabeth Burns,
                                        Chapter 7 Trustee




Trustee’s Motion for Authority to Execute Contract for
Decommissioning with Chet Morrison Contractors, LLC                             Page 3 of 3
